Case 1:20-cv-00393-LO-TCB Document 452 Filed 02/05/21 Page 1 of 1 PageID# 10134




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division



    RAI Strategic Holdings, ei at.,

                           Plaintijfs,

            V.                                              Civil No. l:20-cv-393
                                                            Hon. Liam O'Grady
    Altria Client Services,LLC,et at..

                           Defendants.


                                             ORDER


        This matter comes before the Court on Defendants' "motion to lift stay on counterclaim

 patents." Dkt. 447. The Court finds that the PTAB's decision with respect to post-grant review

 of the '268 patent bears on the merits of Defendants' motion. Accordingly, the Parties are

 hereby ORDERED to provide a joint report on the status of the PTAB's decision regarding the

 '268 patent by next Wednesday, February 10,2021.

        It is SO ORDERED.




 February^ .2021                                            Liam O'Gr
 Alexandria, Virginia                                       United St       istrict Judge
